                   Case 3:16-md-02741-VC Document 4044 Filed 06/05/19 Page 1 of 2



  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                       ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                                 June 5, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:   In re Roundup Prods. Liab. Litig., No. 16-md-02741-VC

    Dear Judge Chhabria:

            At yesterday’s CMC, the Court asked Monsanto if it would be willing to agree to the entry
    of a direct filing order allowing plaintiffs in multi-plaintiff cases that have been transferred to this
    Court to file individual complaints on this Court’s docket to facilitate the severance and pretrial
    workup of their cases. Monsanto does not object to that approach and will work with Plaintiffs on
    a proposed order to be filed Friday.



                                                            Respectfully submitted,

                                                            /s/ Brian L. Stekloff___________

                                                            Brian L. Stekloff (pro hac vice)
                                                            (bstekloff@wilkinsonwalsh.com)
                                                            Tamarra Matthews Johnson (pro hac vice)
                                                            (tmatthewsjohnson@wilkinsonwalsh.com)
                                                            Rakesh Kilaru (pro hac vice)
                                                            (rkilaru@wilkinsonwalsh.com)
                                                            WILKINSON WALSH + ESKOVITZ LLP
                                                            2001 M St. NW, 10th Floor
                                                            Washington, DC 20036
                                                            Tel: 202-847-4030
                                                            Fax: 202-847-4005



    Cc: Counsel of Record (via ECF)
        Case 3:16-md-02741-VC Document 4044 Filed 06/05/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 5th day of June 2019, a copy of the foregoing was filed

with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.


                                                 /s/ Brian L. Stekloff___________




                                             2
